Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 12/02/2022. Currently, claims 1-18 and 25-26 are pending in the application. Claims 19-24 and 27-32 have been cancelled.
  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-9 and 25-26 are rejected under 35 U.S.C. 103 as being obvious over Nishikawa (US 20040004431 A1) in view of LEE et al (US 20190237527 A1).

Regarding claim 1, Figure 1 of Nishikawa discloses a display substrate, comprising: 
a base substrate (30, [0019]), a first electrode (50, [0022]), a light-emitting functional layer (52/54/56, [0022]), and a second electrode (58, [0022]), wherein the first electrode is on the base substrate, the light-emitting functional layer is on a side of the first electrode away from the base substrate, the second electrode is on a side of the light-emitting functional layer away from the first electrode, and the first electrode, the light-emitting functional layer, and the second electrode constitute a light-emitting element ([0021]); 
the light-emitting functional layer (52/54/56, [0022]) comprises a first functional layer (52) and a second functional layer (54) on a side of the first functional layer away from the base substrate, an orthographic projection of an edge of the second functional layer on the base substrate is within an orthographic projection of an edge of the first functional layer on the base substrate, and an area of an orthographic projection of the second functional layer (54) on the base substrate is smaller than an area of an orthographic projection of the first functional layer (52) on the base substrate (since size of 54 is smaller than size of 52); and 
the second electrode (58) covers at least one side surface of the light-emitting functional layer and a portion of a surface (upper surface) of the light-emitting functional layer away from the base substrate, and the second electrode (58) is in contact with the at least one side surface of the light-emitting functional layer (52/54/56, [0022]) and the portion of the surface of the light-emitting functional layer away from the base substrate.


Nishikawa does not explicitly teach the display substrate comprises a display region and a peripheral region around the display region, the display substrate further comprises an auxiliary electrode in the peripheral region, the auxiliary electrode is in contact with a side surface of the first functional layer.

However, LEE is a pertinent art which teaches a display device, where Figures 3-18 of LEE teach a display substrate comprises a display region (PA) and a peripheral region (NPA) around the display region, the display substrate further comprises an auxiliary electrode (130, [0068-[0070]) in the peripheral region, the auxiliary electrode is in contact with a side surface of a functional layer (221, [0063]) in order to reduce defect and prevent leakage current in the display device ([0152]-[0153]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to the display substrate of Nishikawa such that the display substrate comprises a display region and a peripheral region around the display region, the display substrate further comprises an auxiliary electrode in the peripheral region, the auxiliary electrode is in contact with a side surface of the first functional layer according to the teaching of LEE in order to reduce defect and prevent leakage current in the display device ([0152]-[0153], LEE).

Regarding claim 2, Figure 1 of Nishikawa discloses that the display substrate according to claim 1, wherein a surface (top surface) of the first functional layer (52) away from the base substrate comprises a portion covered by the second functional layer (54), and a portion (at the edge) of the surface of the first functional layer away from the base substrate except for the portion covered by the second functional layer (54) is in contact with the second electrode (58).

Regarding claim 3, The Figure 1 of Nishikawa discloses that the display substrate according to claim 2, wherein an outline of the orthographic projection of the first functional layer (52) on the base substrate (30) is approximately identical to an outline of the orthographic projection of the second functional layer (54) on the base substrate (since 52 and 54 are identical in shape).

Regarding claim 4, Figure 1 of Nishikawa discloses that the display substrate according to claim 2, wherein a center of the orthographic projection of the first functional layer (52) on the base substrate (30) substantially coincides with a center of the orthographic projection of the second functional layer (54) on the base substrate.

Regarding claim 5, Figure 1 of Nishikawa discloses that the display substrate according to claim 2, wherein a portion of the second electrode (58) covering the at least one side surface of the light-emitting functional layer (52/54/56) has a component (over 60) extending laterally along a surface of the base substrate (30).

Regarding claim 6, Figure 1 of Nishikawa discloses that the display substrate according to claim 2, wherein the first functional layer (52) is in contact with the second functional layer (54), the surface (top surface) of the first functional layer away from the base substrate comprises a portion in contact with the second functional layer and the portion in contact with the second electrode (58), a side surface of the first functional layer, the portion in contact with the second electrode of the surface of the first functional layer away from the base substrate (30), and a side surface of the second functional layer are in contact with each other and form a first step structure on the at least one side surface of the light-emitting functional layer (52/54/56), and the second electrode (58) covers the first step structure and is in contact with the first step structure.

Regarding claim 7, Figure 1 of Nishikawa discloses that the display substrate according to claim 6, wherein the light-emitting functional layer (52/54/56) further comprises a third functional layer (56) on a side of the second functional layer away from the base substrate, an orthographic projection of an edge of the third functional layer on the base substrate (30) is within the orthographic projection of the edge of the second functional layer (54) on the base substrate, and an area of an orthographic projection of the third functional layer on the base substrate is smaller than the area of the orthographic projection of the second functional layer on the base substrate (since 56 is smaller in size than the size of 52).

Regarding claim 8, Figure 1 of Nishikawa discloses that the display substrate according to claim 7, wherein the second functional layer (54) is in contact with the third functional layer (56), a surface (top surface) of the second functional layer away from the base substrate comprises a portion (at the edge) in contact with the third functional layer and a portion in contact with the second electrode (58), the side surface of the second functional layer, the portion in contact with the second electrode of the surface of the second functional layer away from the base substrate (30), and a side surface of the third functional layer are in contact with each other and form a second step structure on the at least one side surface of the light-emitting functional layer, and the second electrode (58) covers the second step structure and is in contact with the second step structure.

Regarding claim 9, Figure 1 of Nishikawa discloses that the display substrate according to claim 8, wherein a portion of the second electrode (58) covering the first step structure and a portion of the second electrode covering the second step structure provide a first ladder structure on the at least one side surface of the light-emitting functional layer (52/54/56).

Regarding claim 17, Figure 1 of Nishikawa in view of LEE teach that the display substrate according to claim 2, wherein the auxiliary electrode is at least partially around the display region, the first electrode is in the display region, and the second electrode is in the display region and the peripheral region, and is electrically connected to the auxiliary electrode through a via hole or by direct contact in the peripheral region (please see Figure 3/18 of LEE).

Regarding claim 18, Figure 1 of Nishikawa in view of LEE does not explicitly teach that the display substrate according to claim 17, wherein the base substrate is a silicon substrate, the silicon substrate comprises a pixel driving circuit, and the pixel driving circuit is configured to be electrically connected to the first electrode. 

However, the Examiner takes an official notice that such a silicon substrate in display device is very well known in pertinent arts, wherein the silicon substrate comprises a pixel driving circuit, and the pixel driving circuit is configured to be electrically connected to the first electrode for driving the emitting device.

Regarding claim 25, Figure 1 of Nishikawa discloses a display panel, comprising a display substrate, 
wherein the display substrate comprises a base substrate (30, [0019]), a first electrode (50), a light-emitting functional layer (52/54/56, [0022]), and a second electrode (58); 
the first electrode (50) is on the base substrate, the light-emitting functional layer (52/54/56, [0022]) is on a side of the first electrode away from the base substrate, the second electrode (58) is on a side of the light-emitting functional layer away from the first electrode (50), and the first electrode, the light-emitting functional layer, and the second electrode constitute a light-emitting element ([0021]); 
the light-emitting functional layer (52/54/56, [0022]) comprises a first functional layer (52) and a second functional layer (54) on a side of the first functional layer away from the base substrate, an orthographic projection of an edge of the second functional layer (54) on the base substrate is within an orthographic projection of an edge of the first functional layer (52) on the base substrate, and an area of an orthographic projection of the second functional layer on the base substrate is smaller than an area of an orthographic projection of the first functional layer on the base substrate (since the size of 54 is smaller than the size of 52); and 
the second electrode (58) covers at least one side surface of the light-emitting functional layer and a portion (top portion) of a surface of the light-emitting functional layer away from the base substrate (30), and the second electrode is in contact with the at least one side surface of the light-emitting functional layer (52/54/56, [0022]) and the portion of the surface of the light-emitting functional layer away from the base substrate (30).


Nishikawa does not explicitly teach the display substrate comprises a display region and a peripheral region around the display region, the display substrate further comprises an auxiliary electrode in the peripheral region, the auxiliary electrode is in contact with a side surface of the first functional layer.

However, LEE is a pertinent art which teaches a display device, where Figures 3-18 of LEE teach a display substrate comprises a display region (PA) and a peripheral region (NPA) around the display region, the display substrate further comprises an auxiliary electrode (130, [0068-[0070]) in the peripheral region, the auxiliary electrode is in contact with a side surface of a functional layer (221, [0063]) in order to reduce defect and prevent leakage current in the display device ([0152]-[0153]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to the display substrate of Nishikawa such that the display substrate comprises a display region and a peripheral region around the display region, the display substrate further comprises an auxiliary electrode in the peripheral region, the auxiliary electrode is in contact with a side surface of the first functional layer according to the teaching of LEE in order to reduce defect and prevent leakage current in the display device ([0152]-[0153], LEE).

Regarding claim 26, Figure 1 of Nishikawa discloses a manufacturing method of a display substrate, comprising: 
providing a base substrate (30); 
forming a first electrode (50) on the base substrate; 
forming a light-emitting functional layer (52/54/56, [0022]) on the first electrode; and 
forming a second electrode (58) on the light-emitting functional layer, wherein the first electrode, the light-emitting functional layer, and the second electrode constitute a light-emitting element ([0021]), 
the light-emitting functional layer comprises a first functional layer (52) and a second functional layer (54) on a side of the first functional layer away from the base substrate, an orthographic projection of an edge of the second functional layer (54) on the base substrate is within an orthographic projection of an edge of the first functional layer (52) on the base substrate (30), and an area of an orthographic projection of the second functional layer on the base substrate is smaller than an area of an orthographic projection of the first functional layer on the base substrate (since the size of 54 is smaller than the size of 52); and 
the second electrode (58) covers at least one side surface of the light-emitting functional layer (52/54/56, [0022]) and a portion (at the top surface) of a surface of the light-emitting functional layer away from the base substrate, and the second electrode (58) is in contact with the at least one side surface of the light-emitting functional layer and the portion of the surface of the light-emitting functional layer away from the base substrate (30).


Nishikawa does not explicitly teach the display substrate comprises a display region and a peripheral region around the display region, the display substrate further comprises an auxiliary electrode in the peripheral region, the auxiliary electrode is in contact with a side surface of the first functional layer.


However, LEE is a pertinent art which teaches a display device, where Figures 3-18 of LEE teach a display substrate comprises a display region (PA) and a peripheral region (NPA) around the display region, the display substrate further comprises an auxiliary electrode (130, [0068-[0070]) in the peripheral region, the auxiliary electrode is in contact with a side surface of a functional layer (221, [0063]) in order to reduce defect and prevent leakage current in the display device ([0152]-[0153]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to the display substrate of Nishikawa such that the display substrate comprises a display region and a peripheral region around the display region, the display substrate further comprises an auxiliary electrode in the peripheral region, the auxiliary electrode is in contact with a side surface of the first functional layer according to the teaching of LEE in order to reduce defect and prevent leakage current in the display device ([0152]-[0153], LEE).




Claims 10-16 are rejected under 35 U.S.C. 103 as being obvious over Nishikawa (US 20040004431 A1) in view of LEE et al (US 20190237527 A1) as applied to the claims above, and further in view of  KIM (US 20140361260 A1).

Regarding claims 10-15, Figure 1 of Nishikawa does not teach that the display substrate according to claim 9, wherein the light-emitting functional layer further comprises a fourth functional layer on a side of the third functional layer away from the base substrate, an orthographic projection of an edge of the fourth functional layer on the base substrate is within the orthographic projection of the edge of the third functional layer on the base substrate, and an area of an orthographic projection of the fourth functional layer on the base substrate is smaller than the area of the orthographic projection of the third functional layer on the base substrate,
wherein the third functional layer is in contact with the fourth functional layer, a surface of the third functional layer away from the base substrate comprises a portion in contact with the fourth functional layer and a portion in contact with the second electrode, the side surface of the third functional layer, the portion in contact with the second electrode of the surface of the third functional layer away from the base substrate, and a side surface of the fourth functional layer are in contact with each other and form a third step structure on the at least one side surface of the light-emitting functional layer, and the second electrode covers the third step structure and is in contact with the third step structure.
wherein the portion of the second electrode covering the second step structure and a portion of the second electrode covering the third step structure provide a second ladder structure on the at least one side surface of the light-emitting functional layer.
wherein the light-emitting functional layer further comprises a fifth functional layer on a side of the fourth functional layer away from the base substrate, an orthographic projection of an edge of the fifth functional layer on the base substrate is within the orthographic projection of the edge of the fourth functional layer on the base substrate, and an area of an orthographic projection of the fifth functional layer on the base substrate is smaller than the area of the orthographic projection of the fourth functional layer on the base substrate.
wherein the fourth functional layer is in contact with the fifth functional layer, a surface of the fourth functional layer away from the base substrate comprises a portion in contact with the fifth functional layer and a portion in contact with the second electrode, the side surface of the fourth functional layer, the portion in contact with the second electrode of the surface of the fourth functional layer away from the base substrate, and a side surface of the fifth functional layer are in contact with each other and form a fourth step structure on the at least one side surface of the light-emitting functional layer, and the second electrode covers the fourth step structure and is in contact with the fourth step structure.
wherein the portion of the second electrode covering the third step structure and a portion of the second electrode covering the fourth step structure provide a third ladder structure on the at least one side surface of the light-emitting functional layer.

However, KIM is a pertinent art which teaches an organic light-emitting display apparatus and a method of manufacturing the same, and more particularly, to an organic light-emitting display apparatus capable of blocking a leakage current flowing in a common layer and a method of manufacturing the same ([0002]). Figure 4 of KIM teaches such a light emitting device comprising a  first functional layer that  is a hole injection layer (33), a second functional layer that is a hole transport layer (34), a third functional layer that is a light-emitting layer (35), a fourth functional layer that is an electron transport layer (36), and a fifth functional layer that is an electron injection layer (37) formed between a first (31) and a second electrodes (38).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Nishikawa in view of LEE with a light-emitting functional layer comprising a first functional layer that is a hole injection layer, a second functional layer that is a hole transport layer, a third functional layer that is a light-emitting layer, a fourth functional layer that is an electron transport layer, and a fifth functional layer that is an electron injection layer between the first and second electrodes (50 and 58) according to the teaching of KIM in a similar way as the layers 52/54/56 are shaped in Figure 1 of Nishikawa, wherein the above claimed limitations are met and motivations to have a display device with improved leakage blocking and luminance ([0002] of KIM), wherein the shapes of the layers provides improved manufacturing and control of contamination ([0011] of Nishikawa).

Regarding claim 16, Figure 1 of Nishikawa in view of LEE and KIM teaches that the display substrate according to claim 13, wherein the first functional layer is a hole injection layer, the second functional layer is a hole transport layer, the third functional layer is a light-emitting layer, the fourth functional layer is an electron transport layer, and the fifth functional layer is an electron injection layer (Figure 4 of KIM teaches the layers).



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1 and 25-26, filed on 12/02/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.




Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813